Citation Nr: 0735425	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-42 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include arthritis of the lumbar spine with 
herniated nucleus pulposus at L4 with radiculopathy, status 
post hemilaminectomy, at L4-L5.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker





INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a claim for service connection for a back 
injury in November 2002.  According to him, he was lifting a 
rotor blade on a helicopter during active duty, and he 
sustained an injury as a result.  The veteran's service 
medical records document that that on separation examination 
in August 1967, the veteran complained of occasional mild low 
back pains.  However, physical examination of the veteran at 
the time revealed a normal spine/musculoskeletal system 
examination.  According to the veteran's claim, his back 
continued to hurt periodically after service, eventually 
requiring surgery.  The veteran further contends that he has 
arthritis in his back, and that his arthritis is linked to 
his in-service back pain.

Private medical records reflect that the veteran underwent 
surgery in 1975 due to a herniated nucleus pulposus at L-4 
(with radiculopathy) at Grandview Hospital in Dayton, Ohio.  
The veteran required an additional operation, at the same 
location, in April 1983 for severe pain of his lower back and 
right leg.  The physician noted moderate narrowing of the L5-
S1 disc space and posterior hypertrophic lipping at the 
inferior margin of the bodies of L4 and L5.  Both chronic L5 
radiculopathy and early peripheral neuropathy were reported.

An April 2003 rating decision denied the veteran's claim 
based on the lack of a medical nexus linking the veteran's 
back condition to his period of military service.  That 
decision was continued in an August 2003 rating decision.  It 
was noted that the veteran's service medical records are 
negative for any findings, diagnosis, or treatment for a back 
injury.  That decision was affirmed in a September 2004 
statement of the case.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the United States Court 
of Appeals for Veterans Claims (Court) noted that the third 
prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410 
(2006).

Under McLendon, VA must provide a medical examination in a 
service connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, private medical reports from Grandview Hospital 
show evidence of a persistent back condition.  As to the 
second requirement, complaints of occasional mild low back 
pain are clearly reported on the veteran's August 1967 
separation examination.  However, back pain was not listed on 
the veteran's August 1965 induction examination.  Because the 
veteran's complaints of low back pain were noted upon 
separation, but not on entrance, and because the veteran has 
had two lower back operations subsequent to his period of 
active duty, the Board finds that adequate evidence exists to 
warrant a VA examination.  At present, no VA examination is 
associated with the veteran's claims file.

In light of the aforementioned evidence, the Board finds that 
the veteran should be afforded a VA examination, to include 
all appropriate diagnostic testing.  The examiner should 
confirm the exact nature and diagnosis of any current back 
disability.  The examiner should opine as to whether it is at 
least as likely as not that any current back disability is 
related to the veteran's period of active duty.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for his 
low back since his discharge from service 
in 1967.  After obtaining any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his current back disability.  
The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  A 
rationale for any opinion expressed 
should be provided.  The examiner should 
identify/diagnose all current low back 
disabilities found to exist on clinical 
examination.  The examiner should also 
respond to the following:

Is it at least as likely as not that the 
veteran has a current low back 
disability that is etiologically related 
to his military service.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



